DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 – 20 are pending for examination.

Examiner’s Note
The prior art rejection below cites particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.

Claim Objections
Claims 1 – 20 are objected to because of the following informalities:  
As to claim 1, lines 6 – 7, “the called the procedure” should be the called procedure.  
As to claims 2 – 7, they are dependent claims of claim 1.  Therefore, they are rejected for the same reason of their independent claim.

As to claims 9 – 14, and 16 - 20, they are dependent claims of claims 8 and 15.  Therefore, they are rejected for the same reason of their independent claims.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, lines 3, “form” is not clearly understood.  For examination purpose, examiner treats the term as from.
	As to claims 2 – 7, they are dependent claims of claim 1.  Therefore, they are rejected for the same reason of their independent claim.

As to claims 9 – 14, and 16 - 20, they are dependent claims of claims 8 and 15.  Therefore, they are rejected for the same reason of their independent claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 8, 10 – 15, and 17 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eltsin et al., (US PAT 10,162,617 hereinafter Eltsin) in view of in view of Nair, (US PAT 10,514,938).

As to claim 1, Eltsin teaches a method of invoking a native process as a called procedure the method comprising: 
receiving, by a host operating system, a request (“request” col. 13 lines 35 – 50)  to invoke a native process (“…Native Client code is independent of the operating system and can be run on any operating system, as long as support is implemented for the operating system” col. 4 lines 48 - 60) [as a called procedure form] a guest operating system (“…The native components may be referred to as shared objects, and may be compiled at the guest platform using the guest platform's hardware architecture and operating system…” col. 3 lines 42 - 46);
loading the native process executable into a secure sandbox (“…Providing the binary translation of the guest software into the Native Client compatible machine code for execution within the sandbox…” abstract, col. 1 lines 35 - col. 2) and (“…Native Client provides the ability to execute native code, within a sandbox…” col. 4 lines 55 - 65) running on the host operating system; and 
transforming, data from the native process into a representation appropriate for the called the procedure in the host operating environment (“…A binary translation of the guest software into Native Client compatible machine code is provided using emulation software…” abstract, col. 1 lines 55 – col. 2).  
While Eltsin teaches received request and receive guest software as cited above (col. 1 lines 35 – col. 2). Eltsin does not but Nair teaches as a called procedure form a guest operating system (“the guest OS starts a device manager client 541 that performs a hypercall to the host requesting…” figure 5 and col. 14 lines 44 - 50).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Eltsin by adopt the teachings of Nair because Nair would provide a 

As to claim 3, Eltsin modify by Nair teaches the method of claim 2 wherein Eltsin  does not but Nair teaches transforming further includes transforming the data values (“…The translation of normal data references by virtual address into position-independent references enables the code cache (that can share data mappings with host kernel device address space) to be freely relocatable such that it can fit into any free slot in the guest kernel address space” col. 19 lines 25 - 40).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Eltsin by adopt the teachings of Nair because Nair would translate data values for the call from guest OS (col. 19 lines 25 – 40).  Eltsin would implement translation including data to provide complete resource for the request.

As to claim 4, Eltsin modify by Nair teaches the method of claim 1, Eltsin  does not but Nair teaches further comprising transforming data from the host operating environment to the native process for return to the guest operating system (“…responds by returning a memory mapped image of virtual device drivers for each of the devices requested by the guest OS” col. 14 lines 45 - 50).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Eltsin by adopt the teachings of Nair because Nair would translate data 

As to claim 5, Eltsin modify by Nair teaches the method of claim 1, Eltsin do not but Nair teaches wherein receiving includes receiving through a secure tunnel between the host operating system and the guest operating system (“…An extra argument is passed together with each DDI API call that is a token encrypted with a public key stored in the trusted program module (TPM) of the system…” col. 24 lines 55 – 65).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Eltsin by adopt the teachings of Nair because Nair would provide a secure tunnel with encrypted token and stored in trusted program module to keep data integrity (col. 24 lines 55 – 65).

As to claim 6, Eltsin modify by Nair teaches the method of claim 5, Eltsin does not but Nair teaches wherein the secure tunnel is an encrypted communication path between the guest operating system and the host operating system (“…An extra argument is passed together with each DDI API call that is a token encrypted with a public key stored in the trusted program module (TPM) of the system…” col. 24 lines 55 – 65).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was 

As to claim 7, Eltsin modify by Nair teaches the method of claim 6, Eltsin does not but Nair teaches wherein the secure tunnel has loopback networking (“…For example, references to /dev, /sys, /proc, etc. on a Linux guest OS are provided by dynamically resolving from the host through a virtualization interface and ensuring the coherency of the information between the host (e.g., state and configuration settings of the device) and the guest (e.g., MAC and IP addresses that are customized for the guest OS).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Eltsin by adopt the teachings of Nair because Nair would provide a security network to provide integrity and connection between guest and host system (col. 20 lines 20 – 35).

As to claim 8, this is a computer program product of claim 1.  See rejection for claim 1 above.  Further, Eltsin teaches a non-transitory computer-readable medium comprising a set of instructions (“ non-transitory computer-readable medium storing instructions” col. 1 lines 57 – 60).

As to claims 10 - 14, see rejection for claims 3 – 7 above.

As to claim 15, this is a method claim of claim 1.  See rejection for claim 1 above. 

As to claims 17 - 20, see rejection for claims 3 – 7 above.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Eltsin et al., (US PAT 10,162,617 hereinafter Eltsin) in view of Nair, as applied to claim 1, and further in view of 1, 8, and 15, and further in view of Carbone et al., (US PAT 9,003,402 hereinafter Carbone).

As to claim 2, Eltsin modify by Nair the method of claim 1, Eltsin and Nair do not but Carbone wherein transforming includes transforming call-by-value (“…arguments to be passed to a desired function whose corresponding parameter is defined as call-by-value…” figure 6 and col. 4 lines 35 – 40), call- by-reference and other parameter data and meta data (“…the actual data can also be on the stack or in a dedicated memory page used for call-by-reference arguments (e.g., strings or file buffers)” figure 6 and col. 4 lines 40 - 47).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Eltsin and Nair by adopt the teachings of Carbone because Carbone would provide a request with argument passed reference to minimize transferring of data when needed (figure 6).

As to claims 9 and 16, see rejection for claim 2 above.

Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
Johnson, (US PUB 2016/0112262), discloses a method of installation and configuration of connected device (title, abstract, and figures 1 – 38).
Kass, (US PUB 2010/0138685), discloses a method for real-time signal handling in guest and host operating systems (title, abstract, and figures 1 – 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763. The examiner can normally be reached 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/PHUONG N HOANG/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194